DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Drawings
The drawings were received on 10/14/2021.  These drawings are acceptable.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. These amendments correct minor informalities in the claims and do not affect their scope. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 10 : In line 2, the term “an” has been inserted after the term “increasing”. 
	       In line 3, the term “an” has been inserted after the term “decreasing”.
Claim 12 : In line 4, the term “devices” has been replaced with the term “device”.
Claims 14-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Independent claim 1 has been amended to require the protocol execution module to be configured to (a) display a plurality of protocols dictated by and including each possible logical determination and related action to be taken, (d) receive from the user a plurality of settings for the selected protocol, (e) receive from the user a confirmation of the selected protocol, and (f) execute the selected protocol with the individual medical therapy device. A protocol execution module configured to perform all six tasks (a, b, c, d, e, f) overcomes Eggers (cited in the last Office Action and remaining the closest prior art of record) as Eggers does not disclose displaying each possible logical determination and related action to be taken. Additionally, such a protocol execution module could not be found nor was suggested elsewhere in the prior art of record in combination with the other elements of the claim (a memory, one or more processors, a plurality of medical therapy devices, and a plurality of patient monitoring devices).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art each disclose displays that provide similar functions as that of the claimed invention, but do not disclose/teach showing “an entire logical flow of the selected protocol [that is dictated by and continued to be ran on an individual medical therapy device] […] in a user-readable format including each possible logical determination and related action to be taken” as claimed. PG PUB 2003/0095150 to Trevino et al. discloses a display that shows a list of possible ways to achieve an intended imaging result as well as trade-offs associated with achieving the intended result at the expense of other limitations of the system; an intended imaging result is achieved from a patient monitoring device, not from a medical therapy device, and therefore this display is not of a selected protocol to be run on a medical therapy device. PG PUB 2007/0055460 to Jung et al. discloses a display that shows a graphical illustration that illustrates possible effects/outcomes of provided treatment options. PG PUB 2015/0238270 to Raffy et al. discloses a display that shows predictions for multiple possible treatment modalities or devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783